Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-6 and 9-10 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. Moreover, the examiner did not find reasons for combining Li, Tsou and Yeh to arrive to the claimed invention.
The closes prior art related to Applicants invention was found in Tseng et al. (US Pub. 2019/0296446) figures 8 and 9 wherein a third radiator (P) comprising a second grounding portion (P1) and a fifth radiating portion (P2), wherein a length of the fifth radiating portion (P2) is shorter than the length of the first radiating portion or the length the second radiating portion (3 and 61 respectively), and the first radiating portion or the second radiating portion (3 or 61) is radiationally coupled with the fifth radiating portion (P2, see para. 49). 
However, the prior art of record do not teaches or suggests: “and an inductor disposed on the third radiating portion or the fourth radiating portion, wherein the inductor is a distributed inductor”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845